Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transistor semiconductor die is an IGBT” along with “the transistor semiconductor die is a bipolar junction transistor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 11, 19 and 26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ku et al. (US Pat. #9,324,800).
Regarding claim 1, Ku teaches a transistor semiconductor die comprising:
a drift layer [figs. 2 and 3, 74];
a first dielectric layer on the drift layer [figs. 2 and 3, 59];
a first metallization layer on the first dielectric layer, wherein at least a portion of the first metallization layer provides a first contact pad [figs. 2 and 3, 34];
a second dielectric layer on the first metallization layer [figs. 2 and 3, 60];
a second metallization layer on the second dielectric layer such that at least a portion of the second metallization layer provides a second contact pad [figs. 2 and 3, 28] ;

a second plurality of electrodes electrically coupled to the second metallization layer such that the transistor semiconductor die is configured to selectively conduct current between the first contact pad and a third contact pad based on signals provided at the second contact pad [figs. 2 and 3, 42 are second plurality of electrodes, third contact pad 26 on the rear of the semiconductor die. Column 5, lines 26-57 describes operations of the device in which current is selectively conducted between the body the source and the drain during operation].
Regarding claim 5, Ku discloses the transistor semiconductor die of claim 1, wherein the transistor semiconductor die is a MOSFET [column 2, lines 64-67 bidirectional field effect transistor is a MOSFET].
Regarding claim 8, Ku teaches the transistor semiconductor die of claim 1 wherein the transistor semiconductor die provides a vertical transistor device such that the third contact pad is opposite the drift layer from the first contact pad and the second contact pad [figs 2 and 3, 36 is opposite 28 and 34].
Regarding claim 11, Ku teaches the transistor semiconductor die of claim 1, wherein the second metallization layer is coupled to the second plurality of electrodes by one of more vias through the first dielectric layer and the second dielectric layer [fig. 3, 42 is coupled to 28 using vias which pass through 60, 60 passes through an opening or via in 59].

Regarding claim 26, Ku teaches the transistor semiconductor die of claim 1, wherein the transistor semiconductor die is a vertical transistor device [figs. 2 and 3, the source 28 is on one side, the drain 26 is on the other, the transistor operates vertically].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku as applied to claims 1, 5, 8, 9, 11, 19 and 26 above, and further in view of the following arguments.
Regarding claim 2, Ku discusses operating the transistor in a forward conduction mode and that power transistors can block more than 25 volts [columns 1 and 5, lines 24-38 and 26-57 respectively]  .  Ku fails to specifically teach the current conducted in a forward conduction mode or the amount of volts blocked in a blocking mode. However, one of ordinary skill in the art would have been led to the recited voltage and current ranges through routine experimentation and optimization to achieve a desired transistor performance.  Generally, differences in concentration or operating voltages/currents will 
Regarding claim 4, Ku teaches the use of a passivation layer over the second metallization layer [column 3, lines 24-26].  Ku fails to teach the first and second contact pads are exposed from the passivation layer.  However, it is well known in the art to expose contacts from the insulating layers that cover and protect them.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Ku by exposing the first and second contact pads from the passivation layer.  The ordinary artisan would have been motivated to modify Ku in the manner set forth above for at least the purpose of successfully connecting to the pads and operating the transistor die].
Regarding claim 20, Ku teaches the use of a first and a second interlayer dielectric but fails to teach the specific materials utilized in the first and second dielectric layers.  However, it is well known in the art to use silicon dioxide or silicon nitride as ILD materials as they provide good insulating properties and good protection to the layers below them.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Ku by using silicon dioxide or silicon nitride as the first and second dielectric layer.  The 
Regarding claim 21, while Ku teaches two individual layers for the first and the second dielectric layers they fail to specifically6 teach the first dielectric layer has a different composition than the second dielectric layer.  However, it is well known in the art to utilize different materials for different dielectric layers depending on the amount of protection provided to the layers below as well as the etching selectivity for etching one without etching the other.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of what is well known into the method of Ku by using silicon dioxide or silicon nitride as the first and using the other material as the second dielectric layer.  The ordinary artisan would have been motivated to modify Ku in the manner set forth above for at least the purpose of utilizing known materials to ensure successful device fabrication.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku as applied to claims 1, 5, 8, 9, 11, 19 and 26 above, and further in view of Cheng et al. (US Pat. Pub. 2007/0029573).
Regarding claim 3, Ku fails to teach the composition of the drift layer.  However, Cheng teaches a vertical transistor in which the substrate, the drift layer and the channel layer are silicon carbide [paragraph [0017]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Cheng into the method of Ku by using silicon .
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ku as applied to claims 1, 5, 8, 9, 11, 19 and 26 above, and further in view of Hiyoshi et al. (US Pat. Pub. 2018/0233563).
Regarding claims 6 and 7, Ku fails to teach the transistor semiconductor die is an IGBT or a bipolar junction transistor.  However, Hiyoshi teaches a vertical transistor structure in which the MOSFET device can also be a IGBT or a bipolar transistor [paragraph [0127]].
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Hiyoshi into the method of Ku by using transistor device as a IGBT or bipolar transistor.  The ordinary artisan would have been motivated to modify Ku in the manner set forth above for at least the purpose of operating the device in the manner which best suits the intended purpose.
Allowable Subject Matter
Claims 10, 12-18, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.  Applicant argues that the drawings showing a MOSFET transistor demonstrate the features such as the die being an IGBT or BJT specified in the claims .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816